


EXHIBIT 10.1


INFORMATICA CORPORATION
2009 EQUITY INCENTIVE PLAN
(Effective April 28, 2009)
(As amended effective May 31, 2012)
 
Section 1
BACKGROUND AND PURPOSE
1.1 Background and Effective Date.  The Plan permits the grant of Nonqualified
Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Units, and Performance Shares. This
amended Plan is effective as of May 31, 2012 upon approval by an affirmative
vote of the holders of a majority of the Shares that are present in person or by
proxy and entitled to vote at the 2012 Annual Meeting of Stockholders of the
Company.
1.2 Purpose of the Plan.  The Plan is intended to attract, motivate, and retain
(a) employees of the Company and its Affiliates, (b) consultants who provide
significant services to the Company and its Affiliates, and (c) directors of the
Company who are employees of neither the Company nor any Affiliate. The Plan
also is designed to encourage stock ownership by Participants, thereby aligning
their interests with those of the Company's shareholders and to permit the
payment of compensation that qualifies as performance-based compensation under
Section 162(m) of the Code.
Section 2
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
2.2 “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
2.3 “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Units, or
Performance Shares.
2.4 “Award Agreement” means the written agreement setting forth the terms and
conditions applicable to each Award granted under the Plan.
2.5 “Board” or “Board of Directors” means the Board of Directors of the Company.
2.6 “Change of Control” means the occurrence of any of the following events:
(a) a change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group, (“Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (a), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company shall not be
considered a Change of Control; (b) a change in the effective control of the
Company which occurs on the date that a majority of the members of the Board are
replaced during any twelve (12) month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election. For purposes of this clause (b), if any
Person is considered to effectively control the Company, the acquisition of
additional control of the Company by the

1

--------------------------------------------------------------------------------




same Person shall not be considered a Change of Control; or (c) a change in the
ownership of a substantial portion of the Company's assets which occurs on the
date that any Person acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this subsection (c), gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. For purposes of this Section 2.6, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. Notwithstanding the foregoing, a transaction will not be
deemed a Change of Control unless the transaction qualifies as a change in
control event within the meaning of Code Section 409A, as it has been and may be
amended from time to time, and any proposed or final Treasury Regulations and
Internal Revenue Service guidance that has been promulgated or may be
promulgated thereunder from time to time.
2.7 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
2.8 “Committee” means the committee appointed by the Board (pursuant to
Section 3.1) to administer the Plan.
2.9 “Company” means Informatica Corporation, a Delaware corporation, or any
successor thereto.
2.10 “Consultant” means any consultant, independent contractor, or other person
who provides significant services to the Company or its Affiliates, but who is
neither an Employee nor a Director.
2.11 “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
2.12 “Director” means any individual who is a member of the Board of Directors
of the Company.
2.13 “Disability” means a permanent disability in accordance with a policy or
policies established by the Committee (in its discretion) from time to time.
2.14 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.
2.15 “Exchange Program” means a program established by the Committee under which
outstanding Awards are amended to provide for a lower Exercise Price or
surrendered or cancelled in exchange for Awards with a lower Exercise Price.
Notwithstanding the preceding, the term Exchange Program does not include any
(a) action described in Section 4.4, nor (b) transfer or other disposition
permitted under Section 12.7.
2.16 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.
2.17 “Fair Market Value” means the closing per share selling price for Shares on
Nasdaq on the relevant date, or if there were no sales on such date, the average
of the closing sales prices on the immediately following and preceding trading
dates, in either case as reported by The Wall Street Journal or such other
source selected in the discretion of the Committee (or its delegate).
Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes, fair market value shall be determined by the Company in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
2.18 “Fiscal Quarter” means a fiscal quarter of the Company.
2.19 “Fiscal Year” means the fiscal year of the Company.
2.20 “Grant Date” means, with respect to an Award, the date that the Award was
granted. The Grant Date of an Award shall not be earlier than the date the Award
is approved by the Committee.
2.21 “Incentive Stock Option” means an Option to purchase Shares that is
designated as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.

2

--------------------------------------------------------------------------------




2.22 “Nonemployee Director” means a Director who is an employee of neither the
Company nor of any Affiliate.
2.23 “Nonqualified Stock Option” means an option to purchase Shares that is not
intended to be an Incentive Stock Option.
2.24 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.
2.25 “Participant” means an Employee, Consultant, or Nonemployee Director who
has an outstanding Award.
2.26 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (a) Profit, (b) Revenue, and (c) Total
Shareholder Return. The Performance Goals may differ from Participant to
Participant and from Award to Award. Any criteria used may be measured, as
applicable, (i) in absolute terms, (ii) in relative terms (including, but not
limited to, passage of time and/or against another company or companies),
(iii) on a per-share basis, (iv) against the performance of the Company as a
whole or a business unit of the Company and/or (v) on a pre-tax or after-tax
basis. Prior to the Determination Date, the Committee shall determine whether
any element(s) or item(s) shall be included in or excluded from the calculation
of any Performance Goal with respect to any Participants.
2.27 “Performance Period” means any Fiscal Quarter or such longer period as
determined by the Committee in its sole discretion.
2.28 “Performance Share” means an Award granted to a Participant pursuant to
Section 9.
2.29 “Performance Unit” means an Award granted to a Participant pursuant to
Section 8.
2.30 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. As provided in Section 7, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Committee, in its discretion.
2.31 “Plan” means the Informatica Corporation 2009 Equity Incentive Plan, as set
forth in this instrument and as hereafter amended from time to time.
2.32 “Profit” means as to any Performance Period, the Company's income,
determined in accordance with generally accepted accounting principles.
2.33 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.
2.34 “Restricted Stock Unit” or “RSU” means an Award granted to a Participant
pursuant to Section 10.
2.35 “Revenue” means as to any Performance Period, the Company's net revenues
generated from third parties, determined in accordance with generally accepted
accounting principles.
2.36 “RSU Vesting Commencement Date” means the first day of the second month of
the quarter in which the RSU was granted to a Participant pursuant to the Plan.
2.37 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.
2.38 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.
2.39 “Shares” means the shares of common stock of the Company.
2.40 “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 6 is designated as an
SAR.
2.41 “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company as the corporation at the top of the chain, but only
if each of the corporations below the Company (other than the last corporation
in the

3

--------------------------------------------------------------------------------




unbroken chain) then owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
2.42 “Tax Obligations” means tax and social insurance liability obligations and
requirements in connection with the Awards, including, without limitation,
(a) all federal, state, and local taxes (including the Participant's FICA
obligation) that are required to be withheld by the Company or the employing
Affiliate, (b) the Participant's and, to the extent required by the Company (or
the employing Affiliate), the Company's (or the employing Affiliate's) fringe
benefit tax liability, if any, associated with the grant, vesting, or sale of
Shares, and (c) any other Company (or employing Affiliate) taxes the
responsibility for which the Participant has agreed to bear with respect to such
Award (or exercise thereof or issuance of Shares thereunder).
2.43 “Termination of Service” means (a) in the case of an Employee, a cessation
of the employee-employer relationship between the Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous reemployment by the Company or an Affiliate; (b) in the case of a
Consultant, a cessation of the service relationship between the Consultant and
the Company or an Affiliate for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or an
Affiliate; and (c) in the case of a Nonemployee Director, a cessation of the
Director's service on the Board for any reason, including, but not by way of
limitation, a termination by resignation, death, Disability, retirement or
non-reelection to the Board.
2.44 “Total Shareholder Return” means as to any Performance Period, the total
return (change in share price plus reinvestment of any dividends) of a Share.
Section 3
ADMINISTRATION
3.1 The Committee.  The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors who shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors. The Committee shall be comprised solely of Directors who are
(a) “outside directors” under Section 162(m), and (b) “non-employee directors”
under Rule 16b-3.
3.2 Authority of the Committee.  It shall be the duty of the Committee to
administer the Plan in accordance with the Plan's provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees, Consultants and Directors shall be granted
Awards, (b) prescribe the terms and conditions of the Awards, (c) interpret the
Plan and the Awards, (d) adopt such procedures and subplans as are necessary or
appropriate to permit participation in the Plan by Employees, Consultants and
Directors who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, (f) subject to the provisions of
Section 4.5.5. of the Plan, accelerate the exercisability of any outstanding
Awards, and (g) interpret, amend or revoke any such rules. Notwithstanding the
preceding, the Committee shall not implement an Exchange Program without the
approval of the holders of a majority of the Shares that are present in person
or by proxy and entitled to vote at any Annual or Special Meeting of
Stockholders of the Company.
3.3 Delegation by the Committee.  The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors or officers of the
Company. Notwithstanding the foregoing, with respect to Awards that are intended
to qualify as performance-based compensation under Section 162(m) of the Code,
the Committee may not delegate its authority and powers with respect to such
Awards if such delegation would cause the Awards to fail to so qualify.
3.4 Decisions Binding.  All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

4

--------------------------------------------------------------------------------




Section 4
SHARES SUBJECT TO THE PLAN
4.1 Number of Shares.  Subject to adjustment as provided in Section 4.4, the
total number of Shares available issuance under the Plan shall not exceed
sixteen million five hundred thousand (16,500,000). Shares granted under the
Plan may be either authorized but unissued Shares or treasury Shares.
4.2 Full Value Awards.  Any Shares subject to all Awards except Options and SARs
shall be counted against the numerical limits of Section 4.1 as two and thirty
seven hundredths (2.37) Shares for every one (1) Share subject thereto. Further,
if Shares acquired pursuant to any Awards of Restricted Stock, Restricted Stock
Units, Performance Units, and Performance Shares are forfeited or repurchased by
the Company and would otherwise return to the Plan pursuant to Section 4.3, two
and thirty seven hundredths (2.37) times the number of Shares so forfeited or
repurchased shall return to the Plan and shall again become available for
issuance.
4.3 Lapsed Awards.  If an Award is settled in cash, or is cancelled, terminates,
expires, or lapses for any reason, any Shares subject to such Award again shall
be available to be the subject of an Award. With respect to Stock Appreciation
Rights, all of the Shares covered by the Award (that is, Shares actually issued
pursuant to a Stock Appreciation Right as well as the Shares that represent
payment of the exercise price and tax related to the Award) shall cease to be
available under the Plan. Shares that have actually been issued under the Plan
under any Award shall not be returned to the Plan and shall not become available
for future distribution under the Plan. To the extent an Award under the Plan is
paid out in cash rather than Shares, such cash payment shall not reduce the
number of Shares available for issuance under the Plan. Notwithstanding the
foregoing and, subject to adjustment provided in Section 4.4, the maximum number
of Shares that may be issued upon the exercise of Incentive Stock Options shall
equal the aggregate Share number stated in Section 4.1, plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan under this Section 4.3. The following shares shall not
be available for future grant: (i) shares tendered in payment of the exercise
price of an option; and (ii) shares withheld by the Company or otherwise
received by the Company to satisfy tax withholding obligations.
4.4 Adjustments in Awards and Authorized Shares.  In the event that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares such that
an adjustment is determined by the Committee (in its sole discretion) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust the number and
class of Shares that may be delivered under the Plan, the number, class, and
price of Shares (or other property or cash) subject to outstanding Awards, and
the numerical limits of Sections 5.1, 6.1, 7.1, 8.1, 9.1, 10.1 and 11.1.
Notwithstanding the preceding, the number of Shares subject to any Award always
shall be a whole number.
4.5 Change of Control.
4.5.1 In the event of a Change of Control, each outstanding Award shall be
treated as the Committee determines, including, without limitation, that each
Award be assumed or an equivalent option or right substituted by the successor
corporation or a parent or subsidiary of the successor corporation. The
Committee shall not be required to treat all Awards similarly in the
transaction.
4.5.2 In the event that the successor corporation does not assume or substitute
for the Award, the Participant shall fully vest in and have the right to
exercise all of his or her outstanding Options and SARs, including Shares as to
which such Awards would not otherwise be vested or exercisable, all restrictions
on Restricted Stock and Restricted Stock Units shall lapse, and, with respect to
Awards with performance-based vesting, all performance goals or other vesting
criteria shall be deemed achieved at 100% on-target levels and all other terms
and conditions met. In addition, if an Option or SAR is not assumed or
substituted in the event of a Change of Control, the Committee shall notify the
Participant in writing or electronically that the Option or SAR shall be
exercisable for a period of time determined by the Committee in its sole
discretion, and the Option or SAR shall terminate upon the expiration of such
period.
4.5.3 For the purposes of this Section 4.5, an Award shall be considered assumed
if, following the Change of Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change of
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change of Control by holders of the Shares held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received

5

--------------------------------------------------------------------------------




in the Change of Control is not solely common stock of the successor corporation
or its parent, the Committee may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
SAR or upon the payout of a Restricted Stock Unit, Restricted Stock, Performance
Unit or Performance Share, for each Share subject to such Award, to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Shares in the Change
of Control.
4.5.4 Notwithstanding anything in this Section 4.5 to the contrary, an Award
that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant's consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation's post-Change of Control corporate structure shall not be
deemed to invalidate an otherwise valid Award assumption.
4.5.5 Further, and notwithstanding anything in this Section 4.5 to the contrary,
the provisions of this Section 4.5 only shall apply upon the consummation of a
Change of Control, and shall not apply to a proposed or potential Change of
Control.
Section 5
STOCK OPTIONS
5.1 Grant of Options.  Subject to the terms and provisions of the Plan, Options
may be granted to Employees, Directors and Consultants at any time and from time
to time as determined by the Committee in its sole discretion. The Committee, in
its sole discretion, shall determine the number of Shares subject to each
Option, provided that during any Fiscal Year, no Participant shall be granted
Options (and/or SARs) covering more than a total of one million (1,000,000)
Shares. Notwithstanding the foregoing, during the Fiscal Year in which a
Participant first becomes an Employee, he or she may be granted Options (and/or
SARs) to purchase up to a total of an additional two million (2,000,000) Shares.
The Committee may grant Incentive Stock Options, Nonqualified Stock Options, or
a combination thereof.
5.2 Award Agreement.  Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares covered by the Option, any conditions to exercise the Option, and such
other terms and conditions as the Committee, in its discretion, shall determine.
The Award Agreement shall also specify whether the Option is intended to be an
Incentive Stock Option or a Nonqualified Stock Option.
5.3 Exercise Price.  Subject to the provisions of this Section 5.3, the Exercise
Price for each Option shall be determined by the Committee in its sole
discretion.
5.3.1 Nonqualified Stock Options.  The Exercise Price of each Nonqualified Stock
option shall be determined by the Committee in its discretion but shall be not
less than one hundred percent (100%) of the Fair Market Value of a Share on the
Grant Date.
5.3.2 Incentive Stock Options.  In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code) owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries, the Exercise Price
shall be not less than one hundred and ten percent (110%) of the Fair Market
Value of a Share on the Grant Date.
5.3.3 Substitute Options.  Notwithstanding the provisions of Section 5.3.2, in
the event that the Company or an Affiliate consummates a transaction described
in Section 424(a) of the Code (e.g., the acquisition of property or stock from
an unrelated corporation), persons who become Employees, Nonemployee Directors
or Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
Section 424(a) of the Code, may determine that such substitute Options shall
have an exercise price less than one hundred percent (100%) of the Fair Market
Value of the Shares on the Grant Date.

6

--------------------------------------------------------------------------------




5.4 Expiration of Options.
5.4.1 Expiration Dates.  Each Option shall terminate no later than the first to
occur of the following events:
(a) The date for termination of the Option set forth in the written Award
Agreement; or
(b) The expiration of seven (7) years from the Grant Date.
5.4.2 Death or Disability of Participant.  Subject to Section 5.4.1, if a
Participant dies or becomes disabled prior to the expiration of his or her
Options, the Committee, in its discretion, may provide that his or her Options
shall be exercisable for up to one (1) year after the date of death.
5.4.3 Committee Discretion.  Subject to the seven (7) limit of Sections 5.4.1,
the Committee, in its sole discretion, (a) shall provide in each Award Agreement
when each Option expires and becomes unexercisable, and (b) may, after an Option
is granted, extend the maximum term of the Option (subject to Section 5.8.4
regarding Incentive Stock Options).
5.5 Exercisability of Options.  Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. Subject to the provisions
of Section 4.5.5 of the Plan, after an Option is granted, the Committee, in its
sole discretion, may accelerate the exercisability of the Option.
5.6 Payment.  Options shall be exercised by the Participant giving notice and
following such procedures as the Company (or its designee) may specify from time
to time. Exercise of an Option also requires that the Participant make
arrangements satisfactory to the Company for full payment of the Exercise Price
for the Shares. All exercise notices shall be given in the form and manner
specified by the Company from time to time. The Exercise Price shall be payable
to the Company in full in cash or its equivalent. The Committee, in its sole
discretion, also may permit exercise (a) by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan. As soon as practicable after
receipt of a notification of exercise satisfactory to the Company and full
payment for the Shares purchased, the Company shall deliver to the Participant
(or the Participant's designated broker), Share certificates (which may be in
book entry form) representing such Shares.
5.7 Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.
5.8 Certain Additional Provisions for Incentive Stock Options.
5.8.1 Exercisability.  The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Subsidiaries) shall not exceed $100,000.
5.8.2 Termination of Service.  No Incentive Stock Option may be exercised more
than three (3) months after the Participant's Termination of Service for any
reason other than Disability or death, unless (a) the Participant dies during
such three-month period, and/or (b) the Award Agreement or the Committee permits
later exercise (in which case the Option instead may be deemed to be a
Nonqualified Stock Option). No Incentive Stock Option may be exercised more than
one (1) year after the Participant's Termination of Service on account of
Disability, unless (a) the Participant dies during such one-year period, and/or
(b) the Award Agreement or the Committee permit later exercise (in which case
the option instead may be deemed to be a Nonqualified Stock Option).
5.8.3 Employees Only.  Incentive Stock Options may be granted only to persons
who are employees of the Company or a Subsidiary on the Grant Date.
5.8.4 Expiration.  No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date as required by Section 422 of
the Code; provided, however, that if the Option is granted to an Employee who,
together with persons whose stock ownership is attributed to the Employee
pursuant to Section 424(d) of the Code, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of the stock of
the Company or any of its Subsidiaries, the Option may not be exercised after
the expiration of five (5) years from the Grant Date.

7

--------------------------------------------------------------------------------




Section 6
STOCK APPRECIATION RIGHTS
6.1 Grant of SARs.  Subject to the terms and conditions of the Plan, a SAR may
be granted to Employees, Directors and Consultants at any time and from time to
time as shall be determined by the Committee, in its sole discretion.
6.1.1 Number of Shares.  The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, provided that during
any Fiscal Year, no Participant shall be granted SARs (and/or Options) covering
more than a total of one million (1,000,000) Shares. Notwithstanding the
foregoing, during the Fiscal Year in which a Participant first becomes an
Employee, he or she may be granted SARs (and/or Options) covering up to a total
of an additional two million (2,000,000) Shares.
6.1.2 Exercise Price and Other Terms.  The Committee, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan. The Exercise Price of each SAR shall
be determined by the Committee in its discretion but shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the Grant Date.
6.2 SAR Agreement.  Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.
6.3 Expiration of SARs.  An SAR granted under the Plan shall expire upon the
date determined by the Committee, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Section 5.4 also
shall apply to SARs.
6.4 Payment of SAR Amount.  Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a) The Fair Market Value of a Share on the date of exercise (or, if so
specified in the Award Agreement, on the date immediately preceding the date of
exercise) minus the exercise price; times
(b) The number of Shares with respect to which the SAR is exercised. At the
discretion of the Committee, the payment upon SAR exercise may be in cash, in
Shares of equal value, or in some combination thereof.
Section 7
RESTRICTED STOCK
7.1 Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees, Directors and Consultants as the Committee, in its sole
discretion, shall determine. The Committee, in its sole discretion, shall
determine the number of Shares to be granted to each Participant, provided that
during any Fiscal Year, no Participant shall receive more than a total of three
hundred thirty three thousand three hundred thirty three (333,333) Shares of
Restricted Stock (and/or Performance Shares or Restricted Stock Units).
Notwithstanding the foregoing, during the Fiscal Year in which a Participant
first becomes an Employee, he or she may be granted up to a total of an
additional six hundred sixty six thousand six hundred sixty seven (666,667)
Shares of Restricted Stock (and/or Performance Shares or Restricted Stock
Units).
7.2 Restricted Stock Agreement.  Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine. Unless the Committee
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.
7.3 Transferability.  Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.
7.4 Other Restrictions.  The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 7.4.

8

--------------------------------------------------------------------------------




7.4.1 General Restrictions.  The Committee may set restrictions based upon
continued employment or service with the Company and its affiliates, the
achievement of specific performance objectives (Company-wide, departmental, or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion.
7.4.2 Section 162(m) Performance Restrictions.  For purposes of qualifying
grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Committee, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Committee on or before the latest date permissible to
enable the Restricted Stock to qualify as “performance-based compensation” under
Section 162(m) of the Code. In granting Restricted Stock which is intended to
qualify under Section 162(m) of the Code, the Committee shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Restricted Stock under Section 162(m) of the Code
(e.g., in determining the Performance Goals).
7.4.3 Legend on Certificates.  The Committee, in its discretion, may legend the
certificates representing Restricted Stock to give appropriate notice of such
restrictions.
7.5 Removal of Restrictions.  Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction. Subject to the provisions of Section 4.5.5. of the
Plan, the Committee, in its discretion, may accelerate the time at which any
restrictions shall lapse or be removed. After the restrictions have lapsed, the
Participant shall be entitled to have any legend or legends under Section 7.4.3
removed from his or her Share certificate, and the Shares shall be freely
transferable by the Participant. The Committee (in its discretion) may establish
procedures regarding the release of Shares from escrow and the removal of
legends, as necessary or appropriate to minimize administrative burdens on the
Company
7.6 Voting Rights.  During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Committee determines otherwise.
7.7 Dividends and Other Distributions.  During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any such dividends or distribution
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement.
7.8 Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.
Section 8
PERFORMANCE UNITS
8.1 Grant of Performance Units.  Performance Units may be granted to Employees,
Directors and Consultants at any time and from time to time, as shall be
determined by the Committee, in its sole discretion. The Committee shall have
complete discretion in determining the number of Performance Units granted to
each Participant provided that during any Fiscal Year, no Participant shall
receive Performance Units having an initial value greater than three million
dollars ($3,000,000). Notwithstanding the foregoing, during the Fiscal Year in
which a Participant first becomes an Employee, he or she may be granted
additional Performance Shares having an initial value of up to three million
dollars ($3,000,000).
8.2 Value of Performance Units.  Each Performance Unit shall have an initial
value that is established by the Committee on or before the Grant Date.
8.3 Performance Objectives and Other Terms.  The Committee, in its discretion,
shall set performance objectives or other vesting criteria which, depending on
the extent to which they are met, will determine the number or value of
Performance Units that will be paid out to the Participants. Each Award of
Performance Units shall be evidenced by an Award Agreement that shall specify
the Performance Period, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.
8.3.1 General Performance Objectives or Vesting Criteria.  The Committee may set
performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion (for example, but not by way of limitation, continuous service as an
Employee, Director or Consultant).

9

--------------------------------------------------------------------------------




8.3.2 Section 162(m) Performance Objectives.  For purposes of qualifying grants
of Performance Units as “performance-based compensation” under Section 162(m) of
the Code, the Committee, in its discretion, may determine that the performance
objectives applicable to Performance Units shall be based on the achievement of
Performance Goals. The Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the Performance Units to qualify as
“performance-based compensation” under Section 162(m) of the Code. In granting
Performance Units that are intended to qualify under Section 162(m) of the Code,
the Committee shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Performance Units
under Section 162(m) of the Code (e.g., in determining the Performance Goals).
8.4 Earning of Performance Units.  After the applicable Performance Period has
ended, the holder of Performance Units shall be entitled to receive a payout of
the number of Performance Units earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
performance objectives have been achieved. Subject to the provisions of
Section 4.5.5 of the Plan, after the grant of a Performance Unit, the Committee,
in its sole discretion, may reduce or waive any performance objectives for such
Performance Unit.
8.5 Form and Timing of Payment of Performance Units.  Payment of earned
Performance Units shall be made as soon as practicable after the expiration of
the applicable Performance Period. The Committee, in its sole discretion, may
pay earned Performance Units in the form of cash, in Shares (which have an
aggregate Fair Market Value equal to the value of the earned Performance Units
at the close of the applicable Performance Period) or in a combination thereof.
8.6 Cancellation of Performance Units.  On the date set forth in the Award
Agreement, all unearned or unvested Performance Units shall be forfeited to the
Company, and again shall be available for grant under the Plan.
Section 9
PERFORMANCE SHARES
9.1 Grant of Performance Shares.  Performance Shares may be granted to
Employees, Directors and Consultants at any time and from time to time, as shall
be determined by the Committee, in its sole discretion. The Committee shall have
complete discretion in determining the number of Performance Shares granted to
each Participant, provided that during any Fiscal Year, no Participant shall be
granted more than a total of three hundred thirty three thousand three hundred
thirty three (333,333) Performance Shares (and/or Shares of Restricted Stock or
Restricted Stock Units). Notwithstanding the foregoing, during the Fiscal Year
in which a Participant first becomes an Employee, he or she may be granted up to
a total of an additional six hundred sixty six thousand six hundred sixty seven
(666,667) Performance Shares (and/or Shares of Restricted Stock or Restricted
Stock Units).
9.2 Value of Performance Shares.  Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the Grant Date.
9.3 Performance Share Agreement.  Each Award of Performance Shares shall be
evidenced by an Award Agreement that shall specify any vesting conditions, the
number of Performance Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.
9.4 Performance Objectives and Other Terms.  The Committee, in its discretion,
shall set performance objectives or other vesting criteria which, depending on
the extent to which they are met, will determine the number or value of
Performance Shares that will be paid out to the Participants. Each Award of
Performance Shares shall be evidenced by an Award Agreement that shall specify
the Performance Period, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.
9.4.1 General Performance Objectives or Vesting Criteria.  The Committee may set
performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion (for example, but not by way of limitation, continuous service as an
Employee, Director or Consultant).
9.4.2 Section 162(m) Performance Objectives.  For purposes of qualifying grants
of Performance Shares as “performance-based compensation” under Section 162(m)
of the Code, the Committee, in its discretion, may determine that the
performance objectives applicable to Performance Shares shall be based on the
achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the latest date permissible to enable the Performance
Shares to qualify as “performance-based compensation” under Section 162(m) of
the Code. In granting Performance Shares that are intended to qualify under
Section 162(m) of the Code, the Committee shall follow any procedures determined
by it from time to time to be

10

--------------------------------------------------------------------------------




necessary or appropriate to ensure qualification of the Performance Shares under
Section 162(m) of the Code (e.g., in determining the Performance Goals).
9.5 Earning of Performance Shares.  After the applicable Performance Period has
ended, the holder of Performance Shares shall be entitled to receive a payout of
the number of Performance Shares earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
performance objectives have been achieved. Subject to the provisions of
Section 4.5.5. of the Plan, after the grant of a Performance Share, the
Committee, in its sole discretion, may reduce or waive any performance
objectives for such Performance Share.
9.6 Form and Timing of Payment of Performance Shares.  Payment of vested
Performance Shares shall be made as soon as practicable after vesting (subject
to any deferral permitted under Section 12.1). The Committee, in its sole
discretion, may pay Performance Shares in the form of cash, in Shares or in a
combination thereof.
9.7 Cancellation of Performance Shares.  On the date set forth in the Award
Agreement, all unvested Performance Shares shall be forfeited to the Company,
and except as otherwise determined by the Committee, again shall be available
for grant under the Plan.
Section 10
RESTRICTED STOCK UNITS
10.1 Grant of RSUs.  Restricted Stock Units may be granted to Employees,
Directors and Consultants at any time and from time to time, as shall be
determined by the Committee, in its sole discretion. The Committee shall have
complete discretion in determining the number of Restricted Stock Units granted
to each Participant, provided that during any Fiscal Year, no Participant shall
be granted more than a total of three hundred thirty three thousand three
hundred thirty three (333,333) Restricted Stock Units (and/or Shares of
Restricted Stock or Performance Shares). Notwithstanding the foregoing, during
the Fiscal Year in which a Participant first becomes an Employee, he or she may
be granted up to a total of an additional six hundred sixty six thousand six
hundred sixty seven (666,667) Restricted Stock Units (and/or Shares of
Restricted Stock or Performance Shares).
10.2 Value of RSUs.  Each Restricted Stock Unit shall have an initial value
equal to the Fair Market Value of a Share on the Grant Date.
10.3 RSU Agreement.  Each Award of Restricted Stock Units shall be evidenced by
an Award Agreement that shall specify any vesting conditions, the number of
Restricted Stock Units granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.
10.4 Earning of RSUs.  After the applicable vesting period has ended, the holder
of Restricted Stock Units shall be entitled to receive a payout of the number of
Restricted Stock Units earned by the Participant over the vesting period.
Subject to the provisions of Section 4.5.5. of the Plan, after the grant of a
Restricted Stock Unit, the Committee, in its sole discretion, may reduce or
waive any vesting condition for such Restricted Stock Unit.
10.5 Form and Timing of Payment of RSUs.  Payment of vested Restricted Stock
Units shall be made as soon as practicable after vesting (subject to any
deferral permitted under Section 12.1). The Committee, in its sole discretion,
may pay Restricted Stock Units in the form of cash, in Shares or in a
combination thereof.
10.6 Cancellation of RSUs.  On the date set forth in the Award Agreement, all
unvested Restricted Stock Units shall be forfeited to the Company, and except as
otherwise determined by the Committee, again shall be available for grant under
the Plan.
10.7 Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Committee, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Committee on or before the latest date permissible to
enable the Restricted Stock Units to qualify as “performance-based compensation”
under Section 162(m) of the Code. In granting Restricted Stock Units which are
intended to qualify under Section 162(m) of the Code, the Committee shall follow
any procedures determined by it from time to time to be necessary or appropriate
to ensure qualification of the Restricted Stock Units under Section 162(m) of
the Code (e.g., in determining the Performance Goals).

11

--------------------------------------------------------------------------------




Section 11
NON-EMPLOYEE DIRECTOR AWARDS
The provisions of this Section 11 are applicable only to Awards granted to
Non-employee Directors.
11.1 Granting of Awards.  The Committee's philosophy is to grant Awards to
Non-employee Directors of the same type and following the same ratio as grants
to the Company's Section 16 officers. The types and amounts of Awards to be
granted are set out below.
11.1.1 Initial Grants.  Each Non-employee Director who first becomes a
Non-employee Director on or after the effective date of this Plan,
automatically, in accord with the Committee's preceding grants to the Section 16
officers, shall receive, as of the date that the individual first is appointed
or elected as a Non-employee Director: (a) an Option to purchase sixty thousand
(60,000) Shares; (b) (x) an Option to purchase thirty thousand (30,000) Shares
and (y) an Award of ten thousand (10,000) Restricted Stock Units; or (c) an
Award of twenty thousand (20,000) Restricted Stock Units .
11.1.2 Ongoing Grants.  Each Nonemployee Director who both is a Nonemployee
Director on the date of an Annual Meeting of Stockholders of the Company, and
has served as a Nonemployee Director for at least six (6) months prior to such
Annual Meeting automatically, in accord with the Committee's preceding grants to
the Section 16 officers, shall receive, as of the date of the Annual Meeting
only; (a) an Option to purchase twenty five thousand (25,000) Shares; (b) (x) an
Option to purchase twelve thousand five hundred (12,500) Shares and (y) an Award
of four thousand one hundred sixty seven (4,167) Restricted Stock Units; or
(c) an Award of eight thousand three hundred thirty three (8,333) Restricted
Stock Units.
11.2 Terms of Awards.
11.2.1 Agreement.  Each Award granted pursuant to this Section 11 shall be
evidenced by a written Award Agreement between the Participant and the Company.
11.2.2 Exercise Price.  The Exercise Price for the Shares subject to each Option
granted pursuant to this Section 11 shall be one hundred percent (100%) of the
Fair Market Value of such Shares on the Grant Date.
11.2.3 Exercisability and Vesting.
(a) Each Option granted pursuant to Section 11.1.1 shall become exercisable as
to thirty three percent (33%) of the Shares on the first anniversary of the
Grant Date, as to an additional two and seventy eight one-hundredths percent
(2.78%) on each monthly thereafter until one hundred percent (100%) of the
Shares have vested.
(b) The Restricted Stock Units granted pursuant to Section 11.1.1 shall vest as
to thirty three and one third percent (331/3%) of the Restricted Stock Units on
each of the first anniversary, second anniversary and third anniversary of the
RSU Vesting Commencement Date, respectively.
(c) Each Option granted pursuant to Section 11.1.2 shall become exercisable as
to one hundred percent (100%) of the Shares on the first anniversary of the
Grant Date.
(d) The Restricted Stock Units granted pursuant to Section 11.1.2 shall vest as
to one hundred percent (100%) of the Restricted Stock Units on the first
anniversary of the RSU Vesting Commencement Date.
Notwithstanding the preceding, once a Participant ceases to be a Director, his
or her Options which are not then exercisable shall never become exercisable and
shall be immediately forfeited and all unvested Restricted Stock Units shall be
forfeited to the Company.
11.2.4 Expiration of Options.  Each Option granted pursuant to this Section 11
shall terminate upon the first to occur of the following events:
(a) The expiration of seven (7) years from the Grant Date; or
(b) The expiration of three (3) months from the date of the Participant's
Termination of Service for any reason other than the Participant's death or
Disability;

12

--------------------------------------------------------------------------------




(c) The expiration of one (1) year from the date of the Participant's
Termination of Service by reason of Disability or death.
11.2.5 Nonqualified Stock Options.  Options granted pursuant to this Section 11
shall be designated as Nonqualified Stock Options.
11.2.6 Other Terms.  All provisions of the Plan not inconsistent with this
Section 11 shall apply to Awards granted to Nonemployee Directors.
11.3 Committee Discretion.  The Committee, in its sole discretion, at any time
may change the number and other terms and conditions of the Awards subject to
future grants under this Section 11.
Section 12
MISCELLANEOUS
12.1 Deferrals  The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash or the delivery of Shares that otherwise
would be due to such Participant under an Award. Any such deferral elections
shall be subject to such rules and procedures as shall be determined by the
Committee in its sole discretion.
12.2 No Effect on Employment or Service.  Nothing in the Plan shall interfere
with or limit in any way the right of the Company or an Affiliate to terminate
any Participant's employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service. Employment with the Company and its Affiliates
is on an at-will basis only.
12.3 Participation.  No Employee, Director or Consultant shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
be selected to receive a future Award.
12.4 Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company's approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company's
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
12.5 Successors.  All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
12.6 Beneficiary Designations.  If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant's death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant's death shall be paid to the Participant's estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant's estate.
12.7 Limited Transferability of Awards.  No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 12.6. All rights with respect to an Award granted to
a Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, the Participant may, in a manner
specified by the Committee, if the Committee (in its discretion) so permits,
(a) transfer an Award to a Participant's spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights, and
(b) transfer an Award by bona fide gift and not for any consideration, to (i) a
member or members of the Participant's immediate family, (ii) a trust
established for the exclusive benefit of the Participant and/or member(s) of the
Participant's immediate family, (iii) a partnership, limited liability company
or other entity whose only partners or members are the Participant and/or
member(s) of the

13

--------------------------------------------------------------------------------




Participant's immediate family, or (iv) a foundation in which the Participant
and/or member(s) of the Participant's immediate family control the management of
the foundation's assets. Any such transfer shall be made in accordance with such
procedures as the Committee may specify from time to time.
12.8 No Rights as Stockholder.  No Participant (nor any beneficiary) shall have
any of the rights or privileges of a stockholder of the Company with respect to
any Shares issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).
Section 13
AMENDMENT, TERMINATION, AND DURATION
13.1 Amendment, Suspension, or Termination.  The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason. The amendment, suspension, or termination of the Plan shall not,
without the consent of the Participant, alter or impair any rights or
obligations under any Award theretofore granted to such Participant. No Award
may be granted during any period of suspension or after termination of the Plan.
13.2 Duration of the Plan.  The Plan shall be effective as of April 28, 2009,
and subject to Section 13.1 (regarding the Board's right to amend or terminate
the Plan), shall remain in effect thereafter. However, without further
stockholder approval, no Incentive Stock Option may be granted under the Plan
after April 28, 2019.
Section 14
TAX WITHHOLDING
14.1 Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant's FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
14.2 Withholding Arrangements.  The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such Tax Obligations, in whole or in part by (a) electing
to have the Company withhold otherwise deliverable Shares, or (b) delivering to
the Company already-owned Shares having a Fair Market Value equal to the amount
required to be withheld or remitted. The amount of the Tax Obligations shall be
deemed to include any amount which the Committee agrees may be withheld at the
time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant or the Company, as applicable, with respect to the Award on the date
that the amount of tax or social insurance liability to be withheld or remitted
is to be determined. The Fair Market Value of the Shares to be withheld or
delivered shall be determined as of the date that the Tax Obligations are
required to be withheld.
Section 15
LEGAL CONSTRUCTION
15.1 Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
15.2 Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
15.3 Requirements of Law.  The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
15.4 Securities Law Compliance.  With respect to Section 16 Persons,
transactions under this Plan are intended to qualify for the exemption provided
by Rule 16b-3. To the extent any provision of the Plan, Award Agreement or
action by the Committee

14

--------------------------------------------------------------------------------




fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable or appropriate by the Committee.
15.5 Code Section 409A.  Unless otherwise specifically determined by the
Committee, the Committee shall comply with Code Section 409A in establishing the
rules and procedures applicable to deferrals in accordance with Section 12.1 and
taking or permitting such other actions under the terms of the Plan that
otherwise would result in a deferral of compensation subject to Code
Section 409A.
15.6 Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).
15.7 Captions.  Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.



15